DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive because the limitation Haider teaches both in [0128] and [0134] that the cited sockets 314a, and associated 314b and 314c, may have different heights which correspond to different saw blade thickness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 2008/0077158, of record) in view of Grimm (US 2004/0167654, of record).
Regarding claim 1, Haider discloses a registration and identification tool ([0124]; Fig. 14: “tool registration head 300”) for a general surgical instrument ([0125]: “a variety of cutting tools”), comprising: a body having a first outer surface and a second outer surface (Fig. 14: “registration head “300” has more than one surface), a marker member which is optically detectable, the marker member being provided on the body (Fig. 14: “position detection elements 310”), a first recess in the body which extends from the first outer surface of the body into the inside of the body, thereby defining an extension direction of the first recess (Fig. 14; [0126]: “a plurality of sockets…312a,b,c…314a,b,c…316a,b,c” – 312a may be a first recess), a second recess in the body, wherein the first and second recesses have different depths from one of the first and second outer surfaces of the body in a direction parallel to the other of the first and second outer surfaces of the body (Fig. 14; [0126]: “a plurality of sockets…312a,b,c…314a,b,c…316a,b,c” – 312b may be a second recess).  Haider does not explicitly disclose that the first recess has a shape such that a lateral extension of the first recess decreases in the direction from the first outer surface of the body towards the inside of the body.  However, Grimm teaches a tool recess that has a lateral extension that is tapered in a conical shape (Fig. 6; [0055]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the recess profile of Grimm to the sockets of Haider, as to provide a form-fitting receptacle for a surgical tool.
Regarding claim 2, Haider discloses that the marker member includes a plurality of marker elements arranged in at least one two-dimensional pattern, thereby defining at least one marker member plane (Fig. 14: “position detection elements 310” define a surface).
Regarding claim 3, Haider does not explicitly disclose that the recess has a conical shape in the extension direction of the recess, which is substantially parallel to the marker member plane.  However, Grimm teaches a conical recess whose extension direction is substantially parallel with a marker plane (Fig. 6: see plane formed by “reference elements 34’ and its relation to the extension direction of depression 42’”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the recesses and markers of Grimm to the registration body of Haider, as to provide a desired orientation between marker and recess.
Regarding claim 4, Haider discloses that the extension direction of the recess is substantially perpendicular to the marker member plane (Fig. 14: the depth direction of the recess is perpendicular to a plane formed by the markers 310).
Regarding claim 5, Haider discloses that the second recess extends from the first outer surface of the body into the inside of the body (Fig. 14; [0126]: “a plurality of sockets…312a,b,c…314a,b,c…316a,b,c” – 312b may be a second recess).
Regarding claim 6, Haider does not explicitly disclose that the first recess is open to the second outer surface of the body, wherein the second outer surface of the body is substantially perpendicular to the first outer surface of the body.  However, Grimm teaches a recess that is open to two different surfaces which are perpendicular to each other (Fig. 6: “slots 102, 104, 106” are the recesses).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply structure of Grimm to the block of Haider, as to provide a slot that can be filled from more than one axis.
Regarding claim 7, Haider discloses that the first and second recesses have different depths in a direction perpendicular to the extension direction of the first recess (Fig. 14; [0126]: “a plurality of sockets…312a,b,c…314a,b,c…316a,b,c” – 312a, 312b, and 312c have different depths in a perpendicular direction because they are of different widths).
Regarding claim 8, Haider discloses that a center of the recess is located on or extends along a virtual line that is substantially perpendicular to the marker member plane and intersects the marker member centrically in the widthwise direction (Fig. 14; [0126]: “a plurality of sockets…312a,b,c…314a,b,c…316a,b,c” – a virtual line along the central depth direction of a recess would intersect a marker plane in a perpendicular manner).
Regarding claim 9, Haider discloses a reference pin, wherein a center of the reference pin is located on a virtual line that is perpendicular to the marker member plane and intersects the marker member centrically in the widthwise direction (Fig. 14: the “position detection element 310” rests on a pin that lies on a virtual line that is perpendicular to the marker member plane).
Regarding claim 10, Haider discloses that the surgical instrument includes a drill ([0127]: “drill bit”).
Regarding claim 11, while Haider does not explicitly disclose that the marker member is detachable from the body, it would be obvious to make the marker separable for any desirable purpose as per In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 12, Haider discloses that the plurality of marker elements is configured to be detectable by one or more stereoscopic camera units, and/or one or more 3D scanners of an imaging unit (Fig. 3; [0039]; [0112]; [0113]: “position detection device 120” is a 3D scanner).
Regarding claim 13, Haider discloses that the plurality of marker elements includes a first set of marker elements located on a first surface of the marker member and a second set of marker elements located on a second surface of the marker member that is opposite and substantially parallel to the first surface (Fig. 14: the first surface and the second surfaces are surfaces on opposing sides of the registration block (left and right), where each of these surfaces has two of the markers 310).
Regarding claim 14, Haider discloses that the first set of marker elements is arranged in a first two-dimensional pattern and the second set of marker elements is arranged in a second two-dimensional pattern, wherein the first and second two-dimensional patterns are different from each other (Fig. 14: the markers 310 to the right are closer together than the ones on the left).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner, Art Unit 3793